  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )        CRIMINAL ACTION NO.
        v.                      )          2:18cr243-MHT
                                )               (WO)
WILLIAM DCORY MAURICE           )
EASTERLY                        )

                              ORDER

    Defendant     William    Dcory    Maurice   Easterly    having

filed    a   motion   to   withdraw   his   guilty   plea   (doc.

no. 400), it is ORDERED that the sentencing, now set

for August 5, 2019, is continued generally.

    DONE, this the 5th day of August, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE
